996 So. 2d 967 (2008)
BREVARD MEMORIAL PARK and Gallagher Basset Services, Inc., Appellants,
v.
Karen HOODLESS, Appellee.
No. 1D08-3004.
District Court of Appeal of Florida, First District.
December 30, 2008.
Patrick John McGinley of Law Office of Patrick McGinley, Winter Park, for Appellants.
*968 Bill McCabe, Longwood, and Gray M. Camfield of Camfield & Santomauro, Melbourne, for Appellee.
PER CURIAM.
REVERSED. See Orange County v. Willis, 996 So. 2d 870, 2008 WL 4362397 (Fla. 1st DCA Sept. 26, 2008).
WOLF, KAHN and HAWKES, JJ., concur.